Citation Nr: 1004317	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  99-15 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a throat disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
February 1977.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this claim in January 2006 for additional 
development and adjudicative action.  When the case came 
back to the Board, it sought a medical opinion from the 
Veterans Health Administration regarding the claim for 
service connection for hypertension.  The case has been 
returned to the Board for further appellate review. 

The issue of entitlement to service connection for a throat 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

During the appeal, the Veteran has raised an issue of 
entitlement to service connection for hypothyroidism.  This 
claim has not been considered by the RO and is referred for 
initial consideration and appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that hypertension had its onset in service or that it 
manifested to a compensable degree within one year following 
discharge from service.  

2.  There is competent evidence that medication the Veteran 
temporarily took for a service-connected disability 
aggravated the Veteran's hypertension.

3.  The Veteran is presumed to have been exposed to 
herbicides during service; he has not been diagnosed with 
chloracne.

4.  There is a lack of competent and credible evidence of 
treatment for a skin disorder during service and for many 
years after service, and there is no competent and credible 
evidence of a nexus between post service skin disorders and 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Hypertension was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.310(b) (2009).

3.  A skin disorder, to include skin lesions and syringoma, 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

As to the claim for service connection for hypertension, at 
the time of the January 2006 Board decision, the issue was 
whether the Veteran had submitted new and material evidence 
to reopen the claim for entitlement to service connection 
for hypertension.  The Board determined that the Veteran had 
submitted new and material evidence and reopened the claim.  
This means that the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met, since the Veteran's claim was 
successfully reopened.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

As to the claim for service connection for a skin disorder, 
it must be noted that this claim was filed prior to the 
passage of the VCAA.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
agency of original jurisdiction decision, the agency of 
original jurisdiction did not err in not providing such 
notice.  Rather, the appellant has the right to a content-
complying notice and proper subsequent VA process.  Id. at 
120.  VA provided the Veteran with a content-complying 
notice in March 2006, which informed the Veteran of the 
evidence necessary to substantiate a claim for service 
connection, who bore responsibility for obtaining evidence, 
and how disability evaluations and effective dates are 
assigned.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claims, including VA treatment records, 
records from the Social Security Administration (which 
showed the Veteran had been denied benefits), private 
medical records identified by the Veteran, and providing the 
Veteran with VA examinations and obtaining medical opinions 
in connection with the claims for service connection.  The 
Veteran has submitted multiple statements and provided 
testimony at two Decision Review Officer hearings.  The 
Veteran had requested a hearing before the Board, but 
subsequently withdrew that request.  See October 2005 
statement submitted by Veteran.  Thus, there is no Board 
hearing request pending at this time.

The Veteran's service treatment records are not complete.  
VA had obtained service treatment records when the Veteran 
filed his original claim for service connection in 1977.  
Back in 1977, VA made two requests.  The first request 
resulted in the service treatment records and service 
personnel records being sent.  The second request resulted 
in no additional records.  During this appeal, VA attempted 
to obtain additional service treatment records, but without 
success.  In October 1997, the National Personnel Records 
Center indicated that all available service treatment 
records had already been sent.  The Veteran has claimed he 
was hospitalized and treated for a skin disorder while 
stationed in Korea.  In December 1998, VA wrote to the 
Veteran and informed him that it did not have any hospital 
report from this hospitalization and asked him to submit 
those records and any other service treatment records in his 
possession.  No records were received.  The Board finds that 
VA's duty to assist in obtaining service treatment records 
has been met.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his 
claims and did in fact participate.  Washington v. Nicolson, 
21 Vet. App. 191 (2007).  Hence, there is no error or issue 
that precludes the Board from addressing the merits of this 
appeal.  

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam War shall be presumed to have been exposed during 
such service to herbicide agents, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. The last date 
on which such a veteran shall be presumed to have been 
exposed to herbicide agents shall be the last date on which 
he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  The list of diseases includes the skin 
disease chloracne.  38 C.F.R. § 3.309(e).  The presumption 
of service connection based on exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27, 630-
41 (May 20, 2003).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Hypertension

The Veteran claims that service connection for hypertension 
is warranted because he incurred it while in service or, 
alternatively, it was aggravated by one of his service-
connected disabilities (the Veteran is service connected for 
instability of the left knee and posttraumatic stress 
disorder).  He has stated that he was told during service on 
many occasions that his blood pressure was high, which he 
stated his service treatment records would substantiate.  
See May 1994 VA Form 21-4138, Statement in Support of Claim.  
He also stated he was hospitalized in Korea, where he was 
told that his blood pressure was high.  The Veteran asserted 
that he had continued to have high blood pressure readings 
since that time.  He noted that when he underwent an 
examination in July 1977, his blood pressure was recorded at 
130/90.

At a March 1999 Decision Review Officer hearing, the Veteran 
testified that he felt his hypertension was caused by his 
service-connected left knee disability and posttraumatic 
stress disorder.  His representative asked the Veteran, "You 
are not claiming that you had hypertension in service or 
shortly after service, is that correct?  You are claiming 
that it is due to your leg?"  The Veteran stated, "Yes" and 
noted that he had been put on medication for hypertension 
six to seven years prior.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that hypertension had its onset in service or 
manifested to a compensable degree within one year following 
discharge from service.  However, the Board finds that the 
evidence supports the grant of service connection for 
hypertension as having been aggravated by the service-
connected left knee disability.  The reasons follow.

While the Veteran appears to have changed the theory of 
entitlement during the appeal from direct service connection 
to secondary service connection, the Board will still 
address all theories expressed during the appeal.  As to in-
service incurrence, while the service treatment records are 
limited, they do not show elevated blood pressure readings 
that would have shown hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2009) (Hypertension for VA 
purposes means that the diastolic blood pressure is 
predominantly 90 or more or systolic blood pressure is 
predominantly 160 or more.  Hypertension must be confirmed 
by readings taken two or more times on three different 
days.).  The entrance examination showed a blood pressure 
reading of 100/64.  The separation examination showed a 
blood pressure reading of 120/80.  In the report of medical 
history completed by the Veteran at separation, he 
specifically denied any history of or having then "High or 
low blood pressure."  The July 1977 VA examination report 
showed a blood pressure reading of 130/90; however, that 
does not establish hypertension manifesting to a compensable 
degree within one year following discharge from service.  As 
noted above, hypertension for VA purposes must be confirmed 
by readings taken two or more times on three different days.  
In order for hypertension to be compensable, diastolic 
pressure readings must be predominantly 100 or more or 
systolic pressure readings must be predominantly 160 or 
more.  The evidence up until July 1977 does not meet either 
criteria.  

Further supporting this finding are opinions from medical 
professionals.  In a January 2001 medical opinion, the VA 
examiner determined that the onset of the Veteran's 
essential hypertension occurred in "about 1993 or 1994."  
Thus, the date of onset is against a finding that it was 
either incurred during service or manifested to a 
compensable degree within one year following discharge from 
service.  Additionally, in an October 2009 medical opinion, 
the VA examiner determined that the Veteran had essential 
hypertension and that the record did not show evidence of 
essential hypertension prior to 1994.  Thus, his assessment 
was the same as the January 2001 examiner's.  He concluded 
that there was "no evidence that the patient's essential 
hypertension began during the patient's active service or 
within a year of his discharge from service, or was in any 
way etiologically relate[d] to his active service."  Both 
examiners reviewed the evidence of record, with the October 
2009 examiner having the opportunity to examine 
significantly more evidence, and both opinions demonstrated  
that they had done a thorough review of the evidence based 
on the detailed findings each discussed.  Thus, there 
opinions are accorded high probative value.  More 
importantly, there is no competent evidence to refute these 
determinations.  Thus, there is no basis to find that 
hypertension had its onset in service, to include on a 
presumptive basis.  

As to whether hypertension has been proximately due to, the 
result of, or aggravated by a service-connected disability, 
the Board finds that the evidence supports a finding that 
hypertension was aggravated by the service-connected left 
leg disability.  In the October 2009 medical opinion, the 
examiner noted that while pain associated with the Veteran's 
left knee and/or anxiety from his posttraumatic stress 
disorder could temporarily drive up blood pressure readings, 
"they are not considered to be factors causing or 
aggravating the underlying condition, essential 
hypertension, itself."  However, the examiner found that it 
was more likely than not that the nonsteroidal anti-
inflammatory medication the Veteran was temporarily 
prescribed, [E]todolac, aggravated the Veteran's 
hypertension.  This is evidence that supports a finding that 
a service-connected disability (via the Veteran taking 
medication for the service-connected disability) aggravated 
a non-service-connected disability, and service connection 
is granted on this basis.  See Allen, supra.

While the examiner did not indicate what specific evidence 
he relied upon in making this determination, the Board finds 
that this does not lessen the probative value, as the 
evidence of record substantiates the opinion.  The Board was 
able to find the VA treatment records showing that the 
Veteran was taking Etodolac from at least April 2000 to June 
2002.  During that time period, the Veteran's blood pressure 
readings were significantly higher than they had been 
previously.  Thus, the Board does not question the basis for 
the opinion.

The Board does not find that the Veteran's posttraumatic 
stress disorder impacts the hypertension.  While the January 
2001 VA examiner stated the Veteran's psychiatric disorder 
"can adversely affect the blood pressure levels," the 
October 2009 examiner explained that such effect was only 
temporary and would not affect the underlying disease 
process.  

In sum, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension based on service incurrence, service 
aggravation, and presumptive service connection for all the 
reasons described above.  In reaching this determination, 
the Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence, however, supports the finding that 
hypertension was aggravated by the service-connected left 
knee disability.  To this extent, his claim has been 
granted.

Skin disorder

The Veteran alleges that he developed a skin disorder in 
service from either Agent Orange exposure or chemical 
exposure and that the skin disorder has been chronic since 
that time.  At the March 1999 Decision Review Officer 
hearing, he testified he had spilled a chemical on him while 
he was in Vietnam and that a skin rash formed once he was 
stationed in Korea.  He described the skin rash as involving 
bumps up all over his body and that one was so bad, the had 
to go to the emergency room for it and they cut it out.  The 
Veteran noted that the skin lesions had been persistent 
since that time.  At the June 2000 hearing, the Veteran 
stated that he was a decontaminate officer and was exposed 
to all sorts of chemicals without face masks or protective 
gloves.  

The Veteran's DD Form 214 shows that during his service from 
February 1974 to February 1977, his secondary specialty was 
"Chemical Staff."  Thus, chemical exposure is conceded.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a skin disorder.  The 
reasons follow.

The Veteran claims he was treated for a skin disorder while 
in service, and, in particular, around the time he was in 
Vietnam and Korea, which was in 1968/1969.  While he is 
competent to report having a skin disorder at that time, the 
Board does not find such report to be credible.  The 
Veteran's history as to the onset of or treatment for a skin 
disorder has changed throughout the record, which negatively 
impacts his credibility.  For example, in the report of 
medical history completed by the Veteran at separation, he 
specifically denied ever having or having then "Skin 
diseases."  It must be noted that the Veteran has reported 
that the skin rash began in 1968/1969 and was chronic after 
that.  Thus, by the time the Veteran was being discharged 
from service, it had been almost 10 years since the onset of 
this alleged skin disorder.  In the report of medical 
history, the Veteran had the sense to report positive 
histories involving cramps in his legs, knee problems, and 
other medical complaints.  Thus, it cannot be argued that 
the Veteran overlooked this particular disability or 
automatically responded no to all the questions involving 
his medical history.  Rather, the Board concludes that the 
Veteran's denial of any skin diseases meant he had had none 
during service.  

Further supporting this finding is when asked on the report 
of medical history, "Have you ever been a patient in any 
type of hospital?  (If yes, specify when, where, why, and 
name of doctor and complete address of hospital.)," the 
Veteran responded, "No."  When asked if he had any other 
illness or injury other than those already noted above, the 
Veteran responded, "No."  The Veteran now claims, more than 
20 years after service, that he had to go to the emergency 
room and was hospitalized for his skin disability during 
service, but somehow neglected to report such a serious 
incident at the time of discharge.  In an October 1997 
statement, not only did the Veteran state he had "emergency 
surgery" to take out an object in his skin, he also stated 
that he was hospitalized following a "blow to the face and 
head" by an officer while in the same unit.  Thus, the 
Veteran has alleged two, different hospitalizations during 
service, but yet denied ever being a patient in a hospital 
at discharge from service.  

The current allegations of having been hospitalized 
involving his skin disorder are not credible.  The fact that 
the Veteran added an additional in-service hospitalization 
in this October 1997 statement negatively impacts his 
credibility.  The Board accords statements the Veteran made 
contemporaneously with service significantly more probative 
value than statements he has made 20 years after his 
discharge from service and statements made in connection 
with a claim for compensation.  

The Veteran's complaints in the report of medical history 
completed at discharge involved his lower extremities.  
Coincidentally, he then filed a claim for service connection 
for a left knee disability the same month he was discharged 
from service.  The Board finds that it would have been 
likely that had the Veteran developed a chronic skin 
disorder while in service-a skin disorder that caused him to 
be hospitalized and undergo removal of a skin lesion in an 
emergency room-that he would have included a claim for 
service connection for a skin disorder at that time.  The 
Board finds that the Veteran's silence, when otherwise 
providing information having the purpose of advancing a 
claim, constitutes negative evidence, which weighs against a 
finding that his skin disorder had its onset in service.

The Veteran has been in the VA healthcare system since his 
discharge from service, and has reported multiple complaints 
since that time.  However, from 1977 to 1995, none of the VA 
treatment records address complaints of or treatment for a 
skin disorder.  In April 1993, he was seen with complaints 
of left knee pain.  In reviewing the past medical history, 
the examiner noted there were no medical illnesses.  When 
the Veteran was examined by VA for a work program in October 
1995, examination of the skin was negative.  In January 
1996, when he was seen for a growth on his right wrist, he 
stated it had begun one and one-half years ago.  That growth 
was subsequently diagnosed as a syringoma.  The first 
showing in the record of a chronic skin disorder was at an 
April 1996 VA Agent Orange examination.  At that time, the 
Veteran reported having spots on his chest and abdomen that 
itched.  He stated this had been present since 1979 and 
noted that one had been removed.  In diagnosing "skin rash-
unknown cause," the examiner stated that the year of onset 
was 1979.  

Thus, the first time the Veteran reported a chronic skin 
disorder (the Board notes the Veteran had not yet filed his 
claim for service connection for a skin disorder), he 
indicated an onset date that post dates his service and is 
10 years after his service in Vietnam/Korea.  This further 
hurts the Veteran's current allegations of in-service 
incurrence and further hurts his credibility because it 
shows how unreliable his current statements are.  

Besides the fact that the Board concludes there is no 
credible evidence of an in-service skin disorder and no 
credible evidence of a skin disorder for many years after 
service, to include continuity of symptomatology, there is 
also a lack of competent and credible evidence of a nexus 
between the current skin diagnoses and service.  As noted 
above, the Veteran was diagnosed with a syringoma.  No 
medical professional (or even the Veteran) has attributed 
that to service, to include chemical exposure.  The Veteran 
reported in January 1996 that it had begun in approximately 
1994.  The Veteran underwent a VA examination in September 
1997.  The examiner noted the Veteran's medical history and 
diagnosed macular pigmented areas on the torso and thighs.  
The examiner did not attribute the diagnosis to service.  To 
the extent that the Veteran is competent to provide a nexus 
to service (since a skin disorder is an observable 
condition), the Board accords such assertion no probative 
value, as it does not find the Veteran's statements and 
testimony throughout the appeal to be credible due to the 
multiple inconsistencies described above.

The Board is aware that the Veteran has been awarded service 
connection for posttraumatic stress disorder based upon 
having engaged in combat.  In this regard, 38 U.S.C.A. § 
1154(b) provides that, in the case of a veteran who engaged 
in combat with the enemy during a period of war, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 
3.304(d).  The Veteran has not alleged that he incurred the 
skin disease while engaging in combat.  Rather, he has 
alleged that he believes he developed the skin disorder as a 
result of chemical exposures he had in service.  Thus, the 
Board finds that the provisions of § 1154(b) do not apply.  
Even if they did apply, and the Board conceded that the 
Veteran had some skin disorder in service, the provisions of 
§ 1154(b) do not address the questions of the existence of a 
present disability or of a nexus between such disability and 
service, and the Board would deny the claim based on the 
lack of credible and competent evidence of continuity of 
symptomatology following discharge from service and a nexus 
to service.

Lastly, because the Veteran served in the Republic of 
Vietnam during the Vietnam Era, he is presumed to have been 
exposed to Agent Orange in service.  However, no medical 
professional has diagnosed chloracne.  Diagnoses of skin 
lesions and syringoma cannot be deemed to be a diagnosis of 
chloracne or that such diagnosis is related to Agent Orange 
exposure.  Therefore, neither direct nor presumptive service 
connection is warranted for the Veteran's skin disorders.  
38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

In sum, the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
skin disorder for all the reasons described above.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for hypertension based upon aggravation 
by a service-connected disability is granted.  Service 
connection for hypertension based on in-service incurrence 
or in-service aggravation is denied.

Service connection for a skin disorder is denied.


REMAND

The Board finds that a remand of the claim for service 
connection for a throat disorder is warranted.  In the 
report of medical history completed by the Veteran at 
discharge, when asked if there was a history of "Ear, nose 
or throat trouble," the Veteran stated, "Yes."  Thus, 
something was possibly shown in service (the other service 
treatment records do not show any complaints related to the 
throat).  Additionally, the Veteran has attributed his 
throat disorder to chemical exposure in service.  The 
Veteran's DD Form 214 shows that during his service from 
February 1974 to February 1977, his secondary specialty was 
"Chemical Staff."  Thus, chemical exposure is conceded.

The Veteran has various complaints after service of throat 
discomfort and has been diagnosed with pharyngitis, 
sinusitis, and allergic rhinitis.  The Board finds that 
criteria for entitlement to a VA examination have been met.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate examination to 
determine whether he has a throat disorder 
and, if so, the etiology of such 
diagnosis.  The examiner is asked to 
review the Veteran's claims file and to 
provide an opinion to the following 
questions:

    (i) Does the Veteran currently have a 
throat disorder?

    (ii) If the Veteran has a throat 
disorder, is it as likely as not (i.e., is 
there at least a 50 percent probability) 
that it is related to the Veteran's 
service?  The examiner is informed that 
the Veteran was exposed to Agent Orange 
and other chemicals while in service.

A complete rationale for any opinion 
should be included in the report, to 
include the use of medical principles and 
evidence in the claims file.

2.  After completion of the above, and any 
additional development that the RO/AMC may 
deem necessary, the RO/AMC should review 
the record, to include all evidence 
received since the June 2009 Supplemental 
Statement of the Case and readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


